DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Response to Arguments
Applicant argues:
The Information Disclosure Statement submitted on October 8, 2019, citing 258 documents, has not been considered by the Examiner because such a citation is an undue burden upon the Office.

No prior art was intentionally buried among irrelevant or less relevant prior art. Also, the 258 documents were cited by other examiners in other applications in a common area of technology by the same inventor. Thus, the Applicants Representative has erred on the side of inclusion, and those same prior are references are cited in the October 8, 2019 Information Disclosure Statement. The Applicants Representative had to review them all to properly prosecute all of the other related applications, so it seems having the Examiner do the same is not an undue burden upon the Office.			
The MPEP states:
Where, however, evidence is lacking that the prior art was intentionally buried among irrelevant or less relevant art, the absence of such intent precludes a finding of inequitable conduct. See Molins PLC, 48 F.3d 1172 (reversing district court and finding that no intent was proven where patentee disclosed references in reexamination proceedings and Examiner reviewed references); Litton Systems, Inc, v. Honeywell, Inc., 1995 WL 366468 (C.D.Cal.1995) (no inequitable conduct proven based upon burying of references). Requiring a strong showing of intent before making a finding of inequitable conduct based upon a burying argument is consistent with the teaching that a patent lawyer “should be encourage to err on the side of inclusion, thereby providing as much prior art with an application as possible.” Litton Systems, 1995 WL 366468, *38 (C.D.Cal.19951).
 	Based on the above cited section of the MPEP, the information disclosure filed October 8, 2019 will be considered by the Examiner.
	Applicant argues:
The Office Action advises that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR § 1.75 as being a substantial duplicate thereof.

The Applicants’ Representative notes that Claim 1 is directed to a system of separate components. In contrast, Claim 13 is directed to integrating various disparate components together into a singular apparatus. Thus, Claim 13 is not a substantial duplicate of Claim 1, and this objection should be withdrawn.
It is noted that apparatus claim 13 includes language wherein the one or more processors of the computing device do the function of “…enabling one or more transmitters…” and “…enabling one or more receivers…”
These functional limitations are not specifically attributed to the one or more processors set forth by system claim 1.
As a result, the Examiner concurs with Applicant’s argument and the duplicate claim objection is withdrawn.
to “…wherein each transmitter includes an epsilon mirror that rotates about a first axis to transmit the one or more light beams towards the target…” and “…an anti-epsilon mirror that rotates about a second axis synchronously with the rotating epsilon mirror to correct for an incoming light beam’s azimuth angle that is out of plane…”
This issue will be addressed in the non-final rejections that follow.
Claim Interpretation
Applicant has stated in the response filed 12/18/2020 that the support for the limitations reciting “…wherein each transmitter includes an epsilon mirror that rotates about a first axis to transmit the one or more light beams towards the target…” and “…an anti-epsilon mirror that rotates about a second axis synchronously with the rotating epsilon mirror to correct for an incoming light beam’s azimuth angle that is out of plane…”   may be found throughout the Specification, including at least at Page 36, line 9 through Page 38, line 16; and Figures 6A and 6B.
It is the Examiner’s position that these limitations, based on their support in the specification, read on a transmission mirror that rotates in degrees epsilon in synchronization with the reception mirror.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, 10, 12, 13, 16 , 18, 19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (2009/0147239).
For claim 1, Zhu discloses a system for tracking a target, comprising: one or more transmitters to transmit one or more outgoing light beams towards the target at one or more outgoing angles (source 309 and source 315 in FIG. 8); two or more receivers to detect one or more incoming light beams at one or more incoming angles, that are reflected by the target, wherein each receiver includes a one dimensional 1D array of pixels (detector 351 in FIG. 8, and detector 353 as a receiving fiber shown in FIG. 8 can be a linear array of fibers, paragraph [0107]) and a mirror that rotates to correct for an incoming light beam's azimuth angle that is out of plane for an azimuth angle of a corresponding ID array of pixels (mirror 335 in FIG. 8), and wherein the rotating mirrors synchronously redirect and focus the one or more incoming light beams at each azimuth angle of their corresponding ID array of pixels (mirror 335 and mirror 345, paragraphs [0084]-[0087]); and a computing device, including: a memory for storing instructions; and one or more processors that execute the instructions to perform actions, comprising: determining a current location of the target based on a combination of an angular lag for the one or more incoming light beams and a time interval of the one or more outgoing light beams at one or more outgoing angles (distance is determined by time of flight and triangulation methods, paragraph [0073]; and “using coincident beams enables the distance to the object as measured by the time of flight and triangulation methodologies generally to be measured from the same or similar position on the object which may be beneficial when comparing the results of the two methods when the distance to the object is in the transition region between long and short range”, paragraph [0079]).
“…wherein each transmitter includes an epsilon mirror that rotates about a first axis to transmit the one or more light beams towards the target…” and “…an anti-epsilon mirror that rotates about a second axis synchronously with the rotating epsilon mirror to correct for an incoming light beam’s azimuth angle that is out of plane…”
This subject matter is taught by paragraphs 0087 and 0089.
The rejection of apparatus claim 1 applies mutatis mutandis to independent claims: claim 7, claim 13, and claim 19.
For claim 4, Zhu discloses wherein the one or more processors perform further actions, comprising: differentiating between multiple targets having an equivalent azimuth angle based on resolution of ambiguities between the one or more incoming light beams detected by the two or more ID arrays of pixels (distance is determined by both triangulation and time of flight, paragraph [0073]; and, the Specification of Applicant’s instant application states that ambiguities associated with time of flight determinations are resolved using triangulation related data and vice versa, page 8 lines 22-28).
The rejection of claim 4 applies mutatis mutandis to claim 10, claim 16, and claim 22.
For claim 6, Zhu discloses one or more transmitting optical components for the one or more transmitters (a lens may be used to focus the beam onto the object, paragraph [0078]); one or more receiving optical components for the one or more receivers (collecting lens 347 in FIG. 8); and providing a phase difference between the one or more receiving optical components and the one or more transmitting optical components that is based on a time interval between the transmitting of the one or more outgoing light beams and detection of the one or more incoming light beams (“distance may be measured using the measurement of the phase difference between the launched and reflected beams”, paragraph [0115]).
The rejection of claim 6 applies mutatis mutandis to claim 12, and claim 18.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as applied to claims 1, 7, 13 and 19 above, in view of Cresse (2006/0028328).
For claim 2, Zhu does not explicitly disclose employing one or more non-visible light sources to transmit one or more non-visible outgoing light beams towards the target at the one or more outgoing angles. However, Zhu teaches that source 309 is a HeNe laser (paragraphs [0068]-[0069]), and that source 315 “mayor may not be within the optical spectrum” (paragraph [0070]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to conclude that the light sources disclosed in Zhu could be a combination of visible and non-visible sources because there’s a finite set of permutations that result from Zhu’s teaching that source 315 may or may not be within the optical spectrum even if the emission range of the HeNe laser is unknown.
Zhu does not explicitly teach employing one or more visible light sources to transmit one or more visible outgoing light beams towards the target if the two or more receivers detect one or more non-visible incoming light beams that are reflected by the target; and wherein the one or more non-visible light sources disengage transmission of the one or more non-visible 
Cresse teaches that infrared sensors are known to have a standard detection distance up to 30 meters, and that laser sensors are known to have a standard detection distance up to 640 meters (paragraphs [0059] and [0061]) in the in the optical range finding art. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to trigger emitting the visible light source disclosed in Zhu upon the detection of an infrared signal because doing so predictably limits the area of detection of a laser sensor, which ultimately decreases the processing load during signal processing. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to disengage one source while the other source is emitting because doing so decreases the power required to run the system.
The rejection of claim 2 applies mutatis mutandis to claim 8, claim 14, and claim 20.
Claims 3, 9, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as applied to claims 1, 7, 13 and 19, in view of Riza (8,213,022).
For claim 3, Zhu does not explicitly disclose determining a size of the target relative to a size of a light beam spot from the one or more incoming light beams based on photon intensity detected by the two or more ID arrays of pixels. Rizateaches that the relationship between the size of the target and the size of the beam spot on the detector is known in determining range according to time of flight principles with an optical range-finder (as demonstrated in FIG. 3 and FIG. 4, and col. 8 lines 20-50). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method taught in Riza to determine a size of the target according to the size of the beam spot on the detector in Zhu because doing so is known to facilitate time of flight range calculations with an optical range-finder.
The rejection of claim 3 applies mutatis mutandis to claim 9, claim 15, and claim 21.
s 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as applied to claims 1, 7 and 13, in view of Yahav (WO 02/04247).
For claim 5, Zhu does not explicitly disclose wherein the one or more processors perform further actions, comprising: determining a proximate location of the target based on a velocity of the target; and modifying the one or more outgoing angles based on the proximate location of the target. Yahav teaches an optical tracking method that determines the velocity of a target and controls the emitted light to illuminate areas of the scene in response to the velocity (page 8, lines 22-24). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Zhu to adapt the outgoing angles to a position according to the velocity of the target because doing so is known to enable an optical imaging device to track a moving object.
The rejection of claim 5 applies mutatis mutandis to claim 11, and claim 17.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645